DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on January 03, 2022, in which claims 1-20 are presented for further examination.
Claims 1, 4, & 16 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new grounds of rejection.  See Office Action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amazon Tech (WO 2018/045185 A1) in view of Pal et al. (US Pub. No. 2018/0089312 A1).
In respect to Claim 1, Amazon Tech teaches:
a computer-implemented method performed by an interactive query service of a service provider network, (Amazon teaches [0021] a networked managed query service allowing large data sets to be queried in a performant manner.)
the method comprising: receiving, from a user of the interactive query service, input via an interface of the interactive query service, (Amazon teaches [0023-0024] receiving input from a user to query data.)
Amazon Tech does not explicitly disclose:
the input defining: first configuration data for a first data source, the first configuration data indicating a first type of the first data source, including one or more of object storage, a database instance, a data warehouse, or data accessible from an external service, and further including at least first access configuration for accessing the first data source, 
and second configuration data for a second data source, the second configuration data indicating a second type of the second data source, including one or more of object storage, a database instance, a data warehouse, or data accessible from an external service, and further including at least one second access configuration for accessing the second data source, wherein the first data source stores data using a first type of data storage that is different from a second type of data storage used by the second data source; 
receiving a query that involves references first data stored at the first data source and second data stored at the second data source; 
and executing the query by accessing the first data stored at the first data source using the first configuration data and accessing the second data stored at the second data source using the second configuration data
However, Pal teaches:
the input defining: first configuration data for a first data source, the first configuration data indicating a first type of the first data source, including one or more of object storage, a database instance, a data warehouse, or data accessible from an external service, and further including at least first access configuration for accessing the first data source, (Pal illustrates (FIG. 7A) configuration data from a variety of data sources, including a first data source (701) with configuration data.)
and second configuration data for a second data source, the second configuration data indicating a second type of the second data source, including one or more of object storage, a database instance, a data warehouse, or data accessible from an external service, and further including at least one second access configuration for accessing the second data source, wherein the first data source stores data using a first type of data storage that is different from a second type of data storage used by the second data source; (Pal illustrates (FIG. 7A) configuration data from a variety of data sources, including a first data source (701) with configuration data.)
receiving a query that involves references first data stored at the first data source and second data stored at the second data source; (Pal illustrates (FIG. 6A) receiving a query that can retrieve results from multiple data sources.)
and executing the query by accessing the first data stored at the first data source using the first configuration data and accessing the second data stored at the second data source using the second configuration data (Pal illustrates (FIG. 7A) execution of query the accesses multiple data sources.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Pal into the system of Amazon Tech.  One of ordinary skill in the art would be motivated to provide a user interface tool that allow analysts to quickly search and analyze large sets of machine data and visually identify data subsets of interest, particularly via straightforward and easy-to-understand sets of tools while providing search functionality. (Pal [0006])
As per Claim 2, Amazon Tech teaches:
wherein the first data source includes at least one of: object storage provided by an object storage service of the service provider network, a database instance provided by a database service of the service provider network, a data warehouse provided by a data warehouse service of the service provider network, data accessed via an application programming interface (API) of the service provider network, data accessed via an API of a service external to the service provider network, data stored in a data cache, data stored in a first region that is different from a second region in which the interactive query service operates, or data stored at an on-premises storage location external to the service provider network (Amazon [FIG. 2])
As per Claim 3, Amazon Tech teaches:
wherein the first configuration data identifies at least one user-created function managed by an on-demand code execution service of the service provider network, and wherein executing the query includes invoking execution of the at least one user-created function to access the first data stored at the first data source (Amazon [0049, 0053])

Claim 4 is the method claim corresponding to claim 1, therefore is rejected for the same reasons noted previously.

As per Claim 5, Amazon Tech teaches:
wherein the first data source includes at least one of: object storage provided by an object storage service of a service provider network, a database instance provided by a database service of the service provider network, a data warehouse provided by a data warehouse service of the service provider network, data accessed via an application programming interface (API) of the service provider network, data accessed via an API of a service external to the service provider network, data stored in a data cache, data stored in a first region that is different from a second region in which the interactive query service operates, or data stored at an on-premises storage location external to the service provider network (Amazon [FIG. 2])
As per Claim 6, Amazon Tech teaches:
wherein the first configuration data identifies at least one user-created function managed by an on-demand code execution service of a service provider network, and wherein executing the query includes invoking execution of the at least one user-created function to access the first data stored at the first data source (Amazon [0049, 0053])
As per Claim 7, Amazon Tech teaches:
identifying a portion of the query to be executed to obtain the first data; obtaining a query plan from the first data source for executing the portion of the query, the query plan generated by a query engine of the first data source and indicating an expected amount of work to execute the portion of the query; determining, based on the query plan and the expected amount of work, to use the query engine of the first data source to execute the portion of the query; and causing the first data source to execute the portion of the query (Amazon [FIG. 10])
As per Claim 8, Amazon Tech teaches:
wherein the first configuration data indicates a type of the first data source and further includes at least one first access configuration for accessing the first data source (Amazon teaches [0049] validating the identity of a client to access the data set identified in a query from a client, wherein the data set is first configuration data for a first data source.)
As per Claim 9, Amazon Tech teaches:
wherein the first configuration data indicates how metadata describing a structure of the first data is to be retrieved, the metadata identifying at least one of: a schema of the first data, a table, columns of the table, or datatypes contained in the first data (Amazon [FIG. 5])
As per Claim 10, Amazon Tech teaches:
wherein the first configuration data includes a rate limiting configuration, and wherein the interactive query service accesses the first data source according to the rate limiting configuration (Amazon teaches [0049] validating the identity of a client to 


As per Claim 11, Amazon Tech teaches:
wherein the first data source includes data provided a service and accessible via an application programming interface (API), wherein the first configuration data includes a data catalog describing a structure of the data accessible via the API, and wherein executing the query includes sending at least one API request to the service to access the first data (Amazon teaches [0049] validating the identity of a client to access the data set identified in a query from a client, wherein the data set is first configuration data for a first data source.)
As per Claim 12, Amazon Tech teaches:
wherein the interactive query service executes the query using a query engine that accesses the first data source using a connector that implements functionality for reading data from the first data source (Amazon teaches [0021] a networked managed query service allowing large data sets to be queried in a performant manner.)
As per Claim 13, Amazon Tech teaches:
determining that the first data is accessible via a plurality of access mechanisms; selecting a particular access mechanism of the plurality of access mechanisms based at least in part on a type of operation to be performed on the first data and capability information associated with the first data source; and executing at least a portion of the query using the particular access mechanism (Amazon [FIG. 9])

wherein the interactive query service executes the query using a query engine that accesses the first data source using a connector that implements functionality for reading data from the first data source, and wherein the connector provides the interactive query service with capability information related to the first data source (Amazon [FIG. 7])
As per Claim 15, Amazon Tech teaches:
wherein the query is a Structured Query Language (SQL) query, and the interactive query service translates at least a first portion of the SQL query into first operations used to access the first data source and at least a second portion of the SQL query into second operations used to access the second data source (Amazon [0054])

Claim 16 is the system claim corresponding to method claim 1, therefore is rejected for the same reasons noted above.

As per Claim 17, Amazon Tech teaches:
wherein the first data source includes one of: object storage provided by an object storage service of the service provider network, a database instance provided by a database service of the service provider network, a data warehouse provided by a data warehouse service of the service provider network, data accessed via an application programming interface (API) of the service provider network, data accessed via an API of a service external to the service provider network, or data stored at an on-premises storage location external to the service provider network (Amazon [FIG. 2])
As per Claim 18, Amazon Tech teaches:
wherein the first configuration data indicates a type of the first data source and further includes at least one first access configuration for accessing the first data source (Amazon teaches [0049] validating the identity of a client to access the data set identified in a query from a client, wherein the data set is first configuration data for a first data source.) 
As per Claim 19, Amazon Tech teaches:
wherein the first configuration data includes identification of metadata describing a structure of the first data, the metadata identifying at least one of: a schema of the first data, a table, columns of the table, or datatypes contained in the first data (Amazon [FIG. 5])
As per Claim 20, Amazon Tech teaches:
wherein the first configuration data includes a rate limiting configuration, and wherein the interactive query service accesses the first data source according to the rate limiting configuration (Amazon teaches [0049] validating the identity of a client to access the data set identified in a query from a client, wherein the data set is first configuration data for a first data source.)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        March 1, 2022